EXHIBIT 10.19



[fhlb.jpg]


Advances, Pledge and Security Agreement


Blanket Pledge




This Advances, Pledge and Security Agreement ("Agreement"), effective June 1,
2015, is entered between HomeStreet Bank ("Member"), with principal offices at
601 Union St #2000 Seattle, WA 98101 and the Federal Home Loan Bank of
Des Moines ("Bank"), with principal offices in Des Moines, Iowa.


WHEREAS, the Bank may from time to time make available extensions of credit to
the Member ("Advances"), in accordance with the Federal Home Loan Bank Act, the
regulations and directives of the Federal Housing Finance Board, the
Confirmations issued hereunder, and the policies and procedures currently set
forth in the Bank’s Member Products and Services Policy, as amended, superseded
or replaced by the Bank’s Board of Directors from time to time, and the Bank’s
Credit and Collateral Procedures, as amended, superseded or replaced by the
Bank’s management from time to time (collectively referred to herein as the
“Member Policies and Procedures”);


WHEREAS, the Member desires, from time to time, to obtain Advances from the Bank
in accordance with the terms and conditions of this Agreement, the Confirmations
issued hereunder and the Member Policies and Procedures; and


WHEREAS, the Bank requires that all Advances, and all other indebtedness,
arising from any and all obligations or liabilities of the Member to the Bank be
secured pursuant to this Agreement, and the Member agrees to provide such
security;
    
NOW THEREFORE, for valuable consideration, intending to be legally bound, and
with respect to each and every such Advance, the Bank and Member agree as
follows:


Section 1. Applications. The Member shall request an Advance in such form as
shall be specified by the Bank. Nothing contained in this Agreement or the
Member Policies and Procedures shall be construed as an agreement or commitment
by the Bank to grant any Advance hereunder. The Bank expressly reserves its
right and power to either grant or deny in its sole discretion any Advance.


Section 2. Confirmation of Advance. Each Advance, and, except as otherwise
provided, all other indebtedness, shall be evidenced by a writing or electronic
record, in such form or forms as may be determined by the Bank from time to time
("Confirmation"), issued by the Bank to the Member. The Member and the Bank
shall be bound by the terms and conditions set forth herein, in the Confirmation
and in the Member Policies and Procedures. Any inconsistencies between the terms
and conditions of a Confirmation, this Agreement, or the Member Policies and
Procedures, shall be resolved in favor of this Agreement.


Section 3. Payment to the Bank. The Member shall repay each Advance and make
payments of interest thereon and any and all costs, expenses, fees and penalties
relating thereto as specified herein and in the Member Policies and Procedures
and the related Confirmation. All payments shall be made at the office of the
Bank in Des Moines, Iowa, or at such other place as the Bank, or its successors
or assigns, may from time to time appoint in writing.


The Member shall maintain in its demand deposit account(s) with the Bank
(collectively, the "Demand Deposit Account") an amount at least equal to the
amounts then currently due and payable to the Bank on outstanding Advances. The
Member hereby authorizes the Bank to debit the Demand Deposit Account for all
amounts due and payable to the Bank on any Advance or other indebtedness. If the
amount in the Demand Deposit Account is, at any time, insufficient to pay such
due and payable amounts, the Bank may, without notice to the Member, apply any
other funds or assets then in the possession of the Bank to the payment of such
amounts.




--------------------------------------------------------------------------------





Past due payments of principal, interest, or other amounts payable in connection
with any Advance may, at the option of the Bank, bear interest until paid at a
default rate that is 3% per annum higher than the then current rate being
charged by the Bank for Advances.


Section 4. Creation of Security Interest in Collateral. As collateral security
for any and all such Advances, Member assigns, transfers, pledges, and grants a
security interest to the Bank, its successors or assigns, in all Mortgage
Collateral, Securities Collateral, Deposits and other collateral (as described
in the Member Policies and Procedures and referred to herein collectively as
"Collateral") now or hereafter acquired by the Member, and all proceeds thereof;
provided, however, that the Member may freely dispose of Collateral that is not
used to satisfy its collateral maintenance level as set forth below in B. With
respect to the Collateral, Member undertakes and agrees as follows:


A.    That such security interest shall extend to after acquired Collateral of a
similar nature;


B.    To keep and maintain an amount of such Collateral free and clear of
pledges, liens, and encumbrances to others as is required to meet the Member's
collateral maintenance level. The "required Collateral Maintenance Level" means
the amount of Collateral the Member is required to maintain to secure its
Advances with the Bank as set forth and calculated in accordance with the Member
Policies and Procedures;


C.    That the Member shall be at liberty to use, commingle, and dispose of all
or part of the Collateral, and to collect, compromise, and dispose of the
proceeds of the Collateral without being required to account for the proceeds or
replace the Collateral subject only to its obligation to meet its Collateral
Maintenance Level as set forth above;


D.    To assemble and deliver Collateral to the Bank or its authorized agents
immediately upon demand of the Bank; and as specified by the Bank in the Member
Policies and Procedures to pay for the safekeeping of Collateral as established
by the Bank; and


E.    To make, execute, and deliver to the Bank such assignments, endorsements,
listings, powers, financing statements or other instruments as the Bank may
reasonably request respecting such Collateral.


Without limitation of the foregoing, all tangible and intangible property
heretofore assigned, transferred or pledged by the Member to the Bank as
Collateral for Advances prior to the date hereof is hereby assigned, transferred
and pledged to the Bank as Collateral hereunder.


Section 5. Assignment to Bank of Security Interests in Bank Stock. The Member
hereby assigns, transfers and pledges to the Bank, its successors or assigns,
all stock of the Federal Home Loan Bank of Des Moines owned by the Member as
additional collateral security for payment of any and all indebtedness, whether
in the nature of an Advance or otherwise, of the Member to the Bank, its
successors and assigns.


Section 6. Covenants. The Member represents, warrants, and covenants to the
Bank, which representations, warranties, and covenants shall be deemed to be
repeated at all times until the termination of this Agreement:


A.No Event of Default, as defined in Section 9, with respect to the Member has
occurred and is continuing or would occur as a result of the Member entering
into or performing its obligations under this Agreement or any Advance.


B.The Member owns and has marketable title to the Collateral free and clear of
any and all liens, claims, or encumbrances of any kind, and has the right and
authority to grant a security interest in the Collateral and to subject all of
the Collateral to this Agreement.


C.All of the Collateral meets the standards and requirements with respect
thereto established by the Member Policies and Procedures.


D.The Member shall at all times maintain and accurately reflect the terms of
this Agreement, including the Bank’s interest in Collateral, and all Advances
and other indebtedness on its books and records.


E.The Member has the full power and authority and has received all corporate and
governmental authorizations and approvals as may be required to enter into and
perform its obligations under this Agreement and any Advance.






--------------------------------------------------------------------------------



Section 7. Duty to Use Reasonable Care. In the event Member delivers Collateral
to Bank or its agent pursuant to Section 4 above, the duty of the Bank with
respect to said Collateral shall be solely to use reasonable care in the custody
and preservation of the Collateral in its possession.


Section 8. Additional Security. Member shall assign additional or substituted
Collateral for Advances at any time the Bank shall deem it necessary for the
Bank's protection.


Section 9. Events of Default. The Bank may consider the Member in default
hereunder upon the occurrence of any of the following events or conditions:


A.Failure of the Member to pay any interest, or repay any principal, or pay any
other amount due in connection with any Advance; or


B.Breach or failure to perform by the Member of any covenant, promise,
condition, obligation or liability contained or referred to herein, or any other
agreement to which the Member and the Bank are parties; or


C.Proof being made that any representation, statement or warranty made or
furnished in any manner to the Bank by or on behalf of the Member in connection
with all or part of any Advance was false in any material respect when made or
furnished; or


D.Any tax levy, attachment, garnishment, levy of execution or other process
issued against the Member or the Collateral; or


E.    Any suspension of payment by the Member to any creditor or any events
which result in acceleration of the maturity of any indebtedness of the Member
to others under any indenture, agreement or other undertaking the aggregate
amount of which is greater than the lesser of five percent (5%) of Member’s
capital and surplus or five percent (5%) of the Bank’s capital and surplus, as
determined in accordance with the accounting principles governing the Member’s
or Bank’s published financial statements, respectively; or


F.    Application for, or appointment of, a receiver of any part of the property
of the Member, or in case of adjudication of insolvency, or assignment for
benefit of creditors, or general transfer of assets by the Member, or if
management of the Member is taken over by any supervisory authority, or in case
of any other form of liquidation, merger, sale of a substantial portion of the
Member’s assets outside of the ordinary course of the Member’s business or
voluntary dissolution, or upon termination of the membership of the Member in
the Federal Home Loan Bank of Des Moines, or in the case of Advances made under
the provisions of 12 U.S.C. § 1431(g)(4) or any successor provisions, if at any
time thereafter the creditor liabilities of the Member, excepting its
liabilities to the Bank, are increased in any manner to an amount exceeding 5%
of its net assets; or


G.    Determination by the Bank that a material adverse change has occurred in
the financial condition of the Member from that disclosed at the time of the
making of any Advance, or from the condition of the Member as theretofore most
recently disclosed to the Bank in any manner; or


H.    If the Bank reasonably and in good faith deems itself insecure even though
the Member is not otherwise in default.


Section 10. Bank Remedies in the Event of Default. Upon the occurrence of any
default hereunder, the Bank may, at its option, declare the entire amount of any
and all Advances or other indebtedness to be immediately due and payable.
Without limitation of any of its rights and remedies hereunder or under other
law, the Bank shall have all of the remedies of a secured party under the
Uniform Commercial Code of the State of Iowa. The Member agrees to pay all the
costs and expenses of the Bank in the collection of the secured indebtedness and
enforcement of the Bank's rights hereunder including, without limitation,
reasonable attorney's fees. The Bank may sell the Collateral or any part thereof
in such manner and for such price as the Bank deems appropriate without any
liability for any loss due to decrease in the market value of the Collateral
during the period held. The Bank shall have the right to purchase all or part of
the Collateral at public or private sale. If any notification of intended
disposition of any of the Collateral is required by law, such notification shall
be deemed reasonable and properly given if mailed, postage prepaid, at least
five days before any such disposition to the address of the Member appearing on
the records of the Bank. The proceeds of any sale shall be applied in the
following order: first, to pay all costs and expenses of every kind for the
enforcement of this Agreement or the care, collection, safekeeping, sale,
foreclosure, delivery or otherwise respecting the Collateral (including expenses
for legal services); then to interest and fees on all indebtedness of the Member
to the Bank; then to the principal amount of any such indebtedness whether or
not such indebtedness is due or accrued. The Bank,




--------------------------------------------------------------------------------



at its discretion or as assigned by law, may apply any surplus to indebtedness
of Member to third parties claiming a secondary security interest in the
Collateral. Any remaining surplus shall be paid to the Member.


Section 11. Appointment of Bank as Attorney-in-Fact. Member does hereby make,
constitute and appoint Bank its true and lawful attorney-in-fact to deal with
the Collateral in the event of default and, in its name and stead to release,
collect, compromise, settle, and release or record any note, mortgage or deed of
trust which is a part of such Collateral as fully as the Member could do if
acting for itself. The powers herein granted are coupled with an interest, and
are irrevocable, and full power of substitution is granted to the Bank in the
premises.


Section 12. Audit and Verification of Collateral. In extension and not in
limitation of all requirements of law respecting examination of the Member by or
on behalf of the Bank, the Member agrees that all Collateral pledged hereunder
shall always be subject to audit and verification by or on behalf of the Bank in
its corporate capacity.


Section 13. Resolution to be Furnished by Member. The Member agrees to furnish
to the Bank at the execution of this Agreement, and from time to time hereafter,
a certified copy of a resolution of its Board of Directors or other governing
body authorizing such of the Member's officers, agents, and employees as the
Member shall select, to apply for Advances from the Bank. In lieu of requiring
an additional resolution upon execution of this Agreement, the Bank may rely on
a previously furnished resolution of the Member’s Board of Directors or other
governing body with respect to Advances made pursuant to this Agreement.


Section 14. Applicable Law. This Agreement and all Advances and other
indebtedness obtained hereunder shall be governed by the statutory and common
law of the United States and, to the extent federal law incorporates or defers
to state law, the laws (exclusive of choice of law provisions) of the State of
Iowa. Notwithstanding the foregoing, the Uniform Commercial Code as in effect in
the State of Iowa shall apply to the parties’ rights and obligations with
respect to the Collateral. If any portion of this Agreement conflicts with
applicable law, such conflict shall not affect any other provision of this
Agreement that can be given effect without the conflicting provision, and to
this end the provisions of this Agreement are severable.


Section 15. Jurisdiction. In any action or proceeding brought by the Bank or the
Member in order to enforce any right or remedy under this Agreement, Member
hereby submits to the jurisdiction of the United States District Court for the
Southern District of Iowa, or if such action or proceeding may not be brought in
Federal Court, the jurisdiction of the Iowa District Court in Polk County. If
any action or proceeding is brought by the Member seeking to obtain relief
against the Bank arising out of this Agreement and such relief is not granted by
a court of competent jurisdiction, the Member will pay all attorney's fees and
court costs incurred by the Bank in connection therewith.


Section 16. Effective Date; Agreement Constitutes Entire Agreement. This
Agreement shall be effective on the later of May 1, 2006 or the date of
execution of this Agreement by the parties hereto. Except as set forth in this
paragraph, this Agreement, together with the Member Policies and Procedures and
any applicable Confirmations, shall embody the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and thereof. This Agreement may not be amended except by written amendment
executed by the Bank and the Member. Each such Confirmation and the Member
Policies and Procedures shall be incorporated herein. Advances made by the Bank
to the Member prior to the effective date of this Agreement shall be governed
exclusively by the terms of the prior agreements pursuant to which such Advances
were made, except that (i) any default thereunder shall constitute default
hereunder, (ii) Collateral furnished as security hereunder shall also secure
such prior Advances and (iii) the rights and obligations with respect to such
Collateral shall be governed by the terms of this Agreement.


Section 17. Section Headings. Section headings are not to be considered part of
this Agreement. Section headings are solely for convenience of reference, and
shall not affect the meaning or interpretation of this Agreement or any of its
provisions.


Section 18. Successors and Assigns. This Agreement shall be binding upon each of
the parties, successors and permitted assigns. The Member may not assign any
obligation hereunder without the prior written consent of the Bank. The Bank may
assign any or all of its rights and obligations hereunder or with respect to any
Advance or other indebtedness to any other party.


Section 19. No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise of any
right, power, or privilege or the exercise of any other right, power or
privilege.


Section 20. Remedies Cumulative. The rights, powers, remedies and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided by law.




--------------------------------------------------------------------------------



    
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
in its name by its duly authorized representatives as of the dates below.






HomeStreet Bank
Full Corporate Name of Customer






By:          


Title:          


Date:          




FEDERAL HOME LOAN BANK OF DES MOINES




By:          


Title:          


Date:          




